DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.”  In this context, “functional descriptive material” consists of data structures and computer programs which impart functionality when employed as a computer component.  (The definition of “data structure” is “a physical or logical relationship among data elements, designed to support specific data manipulation functions.”  The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) “Non functional descriptive material” includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  Compare In re Lowry, 32 F.3d 1579, 1583-84, 32USPQ2d1031, 1035 (Fed Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 17660 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 9 and 10 defines a controller embodying functional descriptive material.  However, the claims do not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e. “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” –Guidelines Annex IV).  That is the scope of the presently claimed computer program/ controller can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on a “non-transitory computer-readable medium” or equivalent in order to make the claim statutory.  Any amendment to the claim should commensurate with its corresponding disclosure.  It is noted in the PGPub, paragraph 116, the applicant describes the controller as software.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As understood by the examiner, adaptive beamforming is a method in which raw signals from a sensor are processed in order to from an image or a distribution.  It is unclear how adaptive beamforming could be performed on an image that has already been formed and processed from the raw data.  The examiner cannot find any support in the specification as to how adaptive beamforming is performed on an image and what the process is to do so.  Therefore, the examiner is interpreting the claim as best understood, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,9-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20140063002 (Nagae).
Regarding claim 1, Nagae discloses a method for controlling the generation of a compound ultrasonic image (fig. 4), the method comprising: obtaining a first ultrasound data (fig. 1, item 005); applying adaptive beamforming to the first ultrasound data (fig. 1, item 007), thereby generating a second ultrasound image (output of fig. 1, item 007), and also having a first ultrasound image from the first ultrasound data (fig. 1, item 006), determining a weighting based on the first and second ultrasound images, the calculated combination values for each of the images when weighed (page 7, paragraph 85), wherein the weighting comprises at least one weighting component (page 7, paragraph 85, fig. 9); and generating the compound ultrasound image based on the first and second ultrasound images and the at least one weighting component/ combination rate (page 7, paragraph 84-87), wherein the at least one weighted component and the generating of the compound ultrasound image are depth-dependent (fig. 9).
Regarding claim 2, Nagae discloses the generating of the compound ultrasound image comprises: applying a first weighting component/ combination rate to the first ultrasound image; applying a second weighting component/ combination rate to the second ultrasound image; and summing the weighted first and second ultrasound images, thereby generating the compound ultrasound image (page 7, paragraph 85, 86).  
Regarding claim 3, Nagae discloses the first and second weighting components depend on a first tuning parameter (fig. 9).  
Regarding claim 9, Nagae discloses A computer program comprising computer program code means which is adapted, when said computer program is run on a computer (page 3, paragraph 30), to implement the method of claim 1, the method being disclosed by Nagae as explained above.  
Regarding claim 10, Nagae discloses A controller (page 3, paragraph 30) for controlling the generation of a compound ultrasonic image, wherein the controller is adapted to: obtain a first ultrasound data (fig. 1, item 005); apply adaptive beamforming to the first ultrasound  data (fig. 1, item 007), thereby generating a second ultrasound image (output of fig. 1, item 007); determine a weighting based on the first and second ultrasound images, the calculated combination values for each of the images when weighed (page 7, paragraph 85), wherein the weighting comprises at least one weighting component /combination rate (page 7, paragraph 85, fig. 9); wherein the at least one weighting component is depth-dependent (fig. 9); and generate the compound ultrasound image based on the first and second ultrasound images and the at least one weighting component (page 7, paragraph 84-87).  
Regarding claim 11, Nagae discloses an ultrasound system (fig. 1) comprising: an ultrasonic transducer array (fig. 1, item 001, 002), wherein the ultrasonic transducer array is capable of emitting and receiving ultrasonic signals (fig. 1, item 003, 005); a signal processor for compiling the received ultrasonic signals into an ultrasound image (fig. 1, item 004, page 3, paragraph 30); a controller as claimed in claim 10 (page 3, paragraph 30, and as explained in the rejection above for claim 10); a user interface in communication with the controller (fig. 1, item 010); and an image output device for outputting the compound ultrasound image (fig. 1, item 009).  
Regarding claim 12, Nagae discloses the controller is adapted to alter the weighting based on a user input at the user interface (page 3, paragraph 32).  
Regarding claim 13, Nagae discloses the controller is further adapted to control different weighting components at different depths based on a user input at the user interface (page 3, paragraph 32, fig. 9).  
Regarding claim 14, Nagae discloses the user interface comprises a dial (page 3, paragraph 32). 
Regarding claim 15, Nagae discloses the controller is adapted to obtain a predetermined weighting from a plurality of predetermined weightings (fig. 9 predetermined weightings based on depth, page 7, paragraph 85).   
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter regarding applying a low pass or speckle smoothing filter to the claimed first and second ultrasound images, the second image being generated from the first image by applying adaptive beamforming, as previously claimed, thereby generating a first image approximation and a second image approximation; generating a first detail image, based on the first image approximation and the first ultrasound image; and generating a second detail image, based on the second image approximation and the second ultrasound image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/2/2022